Title: Thomas Jefferson to Elijah Griffiths, 15 May 1820
From: Jefferson, Thomas
To: Griffiths, Elijah


					
						Dear Sir
						
							Monticello
							May 15. 20.
						
					
					I recieved in due time your favor of April 7. & it revived pleasing recollections of our former acquaintance, and of my sense of your worth, which the lapse of 20. years has not obliterated.
					For some time after my retirement from public affairs I yielded to the requests of others to sollicit for them appointments under the general government. these however became so numerous & burthensome as to keep me continually in the humble and painful attitude of a suppliant at the feet of the government. against this humiliation I was obliged to revolt, and to come to a resolution to decline further interpositions, from the observance of which I have found ease, comfort, and independance. but from a wish to be useful to you, I reserved your letter, & kept on the watch to see if the bankrupt law should pass with a view to serve you thro’ an indirect channel. but the bill having failed the occasion has not occurred of rendering you the service requested.
					The distresses you describe in your section of the Union have been bitterly felt here. they are not greater than I had always expected and freely expressed on the creation of the first bank by the new government. mr Madison and myself left nothing untried to obtain Genl Washington’s negative to the law, but after a long struggle in his mind, Hamilton prevailed in the last hour and let in this torrent of swindling institutions which have spread ruin and wretchedness over the face of our country. and what is the most disheartening it has still left such a hankering after those delusive establishments that no hope remains of their proscription in future. their fatal effect has been greatly aggravated in this state by an unexampled drought, which having prevailed from June last to this time, destroyed the bread of that year, & threatens that of the present. I greet with good will my declining health which promises to relieve me from witnessing the resuscitation of this evil, and still more threatening political calamities, & I salute you with constant esteem & respect.
					
						
							Th: Jefferson
						
					
				